Citation Nr: 0736566	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-35 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for laceration, dorsolateral aspect, 5th metatarsal, right 
foot, with right sural nerve neuropathy (hereinafter, nerve 
disorder of the right foot).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to 
February 1977 in the United States Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
for a service connected laceration, dorsolateral aspect, 5th 
metatarsal, right foot, with right sural nerve neuropathy due 
to aggravation, and assigned a 10 percent disability 
evaluation.

This case came before the Board for the first time in October 
2005, at which time the Board denied the claim for an 
evaluation in excess of 10 percent for the nerve disorder of 
the right foot.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2007, the Court issued a Memorandum 
Decision vacating the Board's October 2005 decision and 
remanding the matter to the Board for development consistent 
with the Court decision.  Judgment was entered on April 2007.  
Essentially, the Memorandum Decision instructed the Board to 
provide more detailed reasons and bases in the adjudication 
of a new decision and to address specifically identified 
evidence and argument in accordance with analyzing and 
adjudicating the increased rating claim.  


FINDINGS OF FACT

The competent medical evidence of record indicates that the 
veteran's nerve disorder of the right foot, affecting the 
sural nerve, has been primarily manifested by hyperpathic 
pain, paresthesia, dysesthesia, with limited dorsiflexion and 
plantar flexion, best described overall as neuritis, and most 
consistent with the rating criteria for severe incomplete 
paralysis of the posterior tibial nerve.  




CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for the 
service-connected nerve disorder of the right foot affecting 
the sural nerve have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Codes 
8525, 8625 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

VCAA notice consistent with 38 U.S.C. § 5l03(a) and 38 C.F.R. 
§ 3.l59(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.l59(b)(1).

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2007).  An August 2002 letter from VA, although 
it did not directly address the veteran's claim of a right 
foot disability, did provide the veteran with the elements 
necessary to substantiate his claim.  An October 2004 letter 
from VA informed the veteran that to establish entitlement to 
an increased evaluation for his service-connected foot 
disability, the evidence needed to show that his condition 
had worsened.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2007).  The October 
2004 letter informed the veteran that VA was responsible for 
assisting him in obtaining relevant records from any Federal 
agency.  This included records from the military, VA Medical 
Centers (including private facilities where VA authorized 
treatment), or the Social Security Administration.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2007).  The October 2004 letter requested that the veteran 
complete, sign and return the VA Forms 21-4142 if he had seen 
any private health care providers.  He was also requested to 
provide the names and locations of any VA or military 
facility where he received medical care and the approximate 
dates of the care.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007).  The RO provided this notice in the 
October 2004 letter.  

Because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  Concerning this, the Board notes that, although all 
notice was not provided before the initial adjudication of 
the claim, the notification requirements were met before the 
case initially came before the Board for review on appeal in 
October 2005.  Nothing more can be done on remand to cure an 
error in the timing of the notification but to give 
notification before readjudicating the claim.  
The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  There is no argument that any 
prejudice has resulted to the veteran with regard to the 
timing aspects of his VCAA notice.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  As made clear by the submission of 
evidence in support of his claim, he has demonstrated actual 
knowledge of the evidentiary requirements.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  

The degree of disability and effective date of the disability 
are downstream elements of a claim for service connection, 
and that as such, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  No such notice was 
provided in this case.  However, in light of both the grant 
of an increased rating herein and the assignment of an 
effective date back to the date of the original claim of 
service connection, July 2002, the Board believes that this 
notice failure is non-prejudicial.  The veteran has not 
raised any notice errors on appeal and since the veteran has 
had a meaningful opportunity to participate in the 
adjudication process, the veteran is not prejudiced by any 
such error.  See Overton v. Nicholson, 20 Vet. App. 427, 439-
444 (2006) (failure to provide timely notice is harmless if 
the claimant had a meaningful opportunity to participate in 
the processing of the claim).  Moreover, both the increased 
rating and effective date elements of a claim are separately 
and independently appealable issues.

A remand would serve no useful purpose in this case.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim).
In addition, the duty to assist the veteran also has been 
satisfied in this case.  Relevant post-service VA treatment 
records, statements from the veteran and medical fact sheets 
are contained in the claims file and were reviewed by both 
the RO and the Board in connection with adjudication of the 
veteran's claim.  The veteran has not identified any 
additional relevant, outstanding records that have not been 
requested or obtained.  Moreover, the veteran was provided 
with VA examinations in November 2003.  VA has also assisted 
the veteran throughout the course of this appeal by providing 
him with a statement of the case in September 2004, which 
informed him of the laws and regulations relevant to his 
claim.  

Factual Background

The veteran served on active duty from January 1976 to 
February 1977.

The veteran's enlistment examination dated December 1975 did 
not show any complaints regarding the right foot.  The 
veteran completed basic training but had numerous complaints 
of pain and discomfort regarding his right foot.

In January 1977, the veteran stated that in 1972 he was in a 
mini-bike accident that resulted in a deep laceration over 
the shaft of the dorsum of the 5th metatarsal, right foot.  
He stated that approximately two weeks after basic training, 
his foot began to bother him.  Upon physical examination the 
examiner noted a scar, approximately 1.0 centimeters (cm) 
wide and approximately 3.0 cm long on the dorsolateral aspect 
of the shaft of the 5th metatarsal however, palpation and 
tapping on the proximal portion of the scar elicited sharp, 
shooting pain.  A painful, posttraumatic scar, dorsolateral 
aspect, 5th metatarsal, right foot, which may have entrapped 
the sural nerve, was diagnosed.  The veteran was recommended 
for discharge.

A January 1977 medical board/separation examination noted a 
painful, post-traumatic scar, dorsolateral aspect, 5th 
metatarsal, right foot which might have entrapped the sural 
nerve.  The veteran was noted to be unqualified for 
retention.

In June 1978, the veteran was seen at the Marion VAMC for 
right foot pain.

In November 2003 the veteran underwent a VA peripheral nerves 
examination.  The examiner noted that the veteran had pain, 
paresthesia, dysesthesia and hyperpathia in the sural nerve 
distribution of the right foot.  The examiner diagnosed right 
sural nerve neuropathy with exacerbation, related to service.  
The examiner also noted the veteran's sural nerve hyperpathic 
pain was undoubtedly worsened by service-related activity.

A VA examination of the feet/scars was also conducted in 
November 2003.  The veteran complained of constant pain with 
standing and walking.  He denied having any symptoms weakness 
of the right foot, although stiffness was present.  There was 
no weakness of the left foot and no swelling.  He complained 
of heat, redness and fatigability of the right foot on 
standing and walking.  Resting the right foot helped 
significantly.  The veteran had not had any treatment for his 
right foot and was not taking any pain medication.  He stated 
that after the initial episode in the military, the condition 
had remained the same, with no flare-ups.  The veteran did 
not use crutches, a cane or corrective shoes.  No surgery was 
performed on the right foot.

Upon physical examination, the left foot was found to be 
normal.  On the right foot, there was an area of redness and 
an old scar on the lateral side of the right foot that 
extended from the base of the toe to the middle of the foot.  
The scar was well-healed.  There was also a callus in the 
dorsum of the foot and the lateral side of the foot was 
thickened.  The callus was big and there was a cavity in the 
middle of the callus; no infection was noted.  There was no 
tenderness in the ankle bones or ankle joint, bones of the 
calf, tarsal bones or metatarsal bones.  With regard to 
touch, the scar area on the lateral side of the right foot 
was hypersensitive and the veteran attempted to withdraw his 
foot upon being touched.  With regard to the remainder of the 
right foot, pain and touch were normal.  There was no 
swelling or redness. Walking and standing were normal on the 
right foot.  There were no ulcerative skin changes.  On 
active movement, the veteran could bend the foot up to 30 
degrees, left foot and raise the foot up to 10 degrees.  He 
could evert, inside movement, up to 20 degrees and outside 
movement was up to 30 degrees.  The movements were measured 
by goniometer.  Flexion, extension, medial and lateral 
rotation were normal and there was no wasting of any muscles 
and no flat foot.
The examiner diagnosed a callus on the left foot, a scar of 
old injury and scar of stitching on the lateral side of the 
left foot and a hypersensitive area of the scar on the left 
foot.  The Board notes that the VA examiner clearly intended 
that the aforementioned diagnosed conditions be attributed to 
the right foot, rather than the left.

In November 2003, the veteran's representative submitted an 
internet article regarding pain management of reflex 
sympathetic dystrophy (RSD), a description of the peroneal 
nerve and a description of the lateral sural cutaneous nerve.

By rating action of December 2003, the RO granted a 10 
percent evaluation for right foot sural nerve neuropathy 
under code 8625, as well as a separate 10 percent rating for 
painful scarring, evaluated under code 7804, both effective 
from July 2002 (the date of the original service connection 
claim).  A Notice of Disagreement was filed in January 2004, 
pertaining only to the evaluation assigned for the sural 
nerve disability of the right foot.

Subsequently, in September 2007 the veteran and his 
representative provided additional evidence in this case 
which is accompanied by a waiver of review of this evidence 
by the agency of original jurisdiction (AOJ), the RO, in this 
case.  This additional evidence consists of: (1) medical 
articles obtained from the Internet explaining symptoms of 
dysesthetic burning and hyperpathia; and (2) VA records dated 
from November 2006 to May 2007.  

The aforementioned VA records include a June 2006 entry which 
indicated that the veteran was fitted for extra depth shoes 
and custom orthotics.  At that time, he complained of pain on 
the outer side and bottom of the right foot and swelling on 
the top of the right foot was noted.  When seen in October 
2006, the veteran complained of persistent pain on the 
lateral aspect of the right foot, with symptoms of tingling 
and numbness, aggravated by walking and standing all day.  X-
ray films revealed mild degenerative joint disease.  The 
report indicates that Lidocaine patch, Costisone shots and 
Hydrocodone had all been tried, unsuccessfully, to control 
pain.  A November 2006 VA radiology report revealed deformity 
of the tuft area of the phalanx of the great toe, secondary 
to previous injury.  At that time physical findings included 
pain, tingling and burning on light touch.  Painful scar of 
the right foot was also diagnosed in November 2006.  When 
seen in April 2007, the veteran complained of constant foot 
pain assessed as 6 to 8 on a scale of 10 and radiating to the 
toes, worse on prolonged standing and walking.  A trial of 
Neurotin was recommended.  

Legal Analysis

The veteran and his representative maintain that an increased 
evaluation is warranted for the veteran's nerve disorder of 
the right foot, effective from the original date of the grant 
of service connection, July 2002.  The parties specifically 
maintain that the veteran's pain and neurological 
symptomatology has not been adequately accounted for and that 
this symptomatology warrants the assignment of a higher 
schedular evaluation and/or a separate evaluation.  
Specifically, in the March 2007 Memorandum Decision, the 
parties requested that the Board specifically address and 
discuss the veteran's competency and credibility as regards 
his own reported symptomatology, particularly regarding pain, 
and whether such, as well as other evidence may provide the 
basis for an increased or separate evaluation.  

The Board is mindful of the Court's instructions in Fletcher 
v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that 
a remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C. § 
7104(d)(1) (West 1991).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis herein has been undertaken with that 
obligation in mind.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
regarding the claim.  The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
to whether an increase is warranted at any time since the 
award of service connection, a practice known as "staged" 
ratings.  Id.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007) 
(reasonable doubt resolved in veteran's favor).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this case the evidence firmly establishes, and there is no 
factual disagreement, that the veteran's nerve disorder of 
the right foot involves the sural nerve, for which there is 
no specific rating code.  When an unlisted condition is 
encountered, it is permissible to rate that condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2007).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2007).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2007).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2007).

The RO initially rated the veteran's sural nerve disorder of 
the right foot under Diagnostic Code 8625 (neuritis as 
evaluated under code 8525, used for the evaluation of the 
posterior tibial nerve).  Under this code, both mild and 
moderate incomplete paralysis of the posterior tibial nerve 
are assigned a 10 percent rating.  Severe, incomplete 
paralysis of the posterior tibial nerve warrants a 20 percent 
rating.  Complete paralysis of the nerve, with paralysis of 
the foot, frequently with painful paralysis of a causalgic 
nature, toes that cannot be flexed, weakened adduction, and 
impaired plantar flexion is evaluated as 30 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8525.  
Diagnostic Code 8625 refers to neuritis of the posterior 
tibial nerve, while Diagnostic Code 8725 refers to neuralgia 
of that nerve.

Other potentially relevant Diagnostic Code sections for the 
veteran's foot disability are Diagnostic Code 8521, used to 
evaluate the external popliteal nerve (common peroneal); and 
Diagnostic Code 8522, used for the evaluation of 
musculocutaneous nerve disorders (superficial peroneal).  

Diagnostic Code 8521 provides the rating criteria for 
paralysis of the external popliteal nerve (common peroneal), 
and accordingly also for neuritis (8621) and neuralgia (8721) 
of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2007).  Complete paralysis of the common peroneal nerve, 
which is rated as 40 percent disabling, contemplates foot 
drop and slight droop of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost, adduction weakened; anesthesia covers entire dorsum of 
foot and toes.  Disability ratings of 10 percent, 20 percent 
and 30 percent are assignable for incomplete paralysis which 
is mild, moderate, or severe in degree, respectively.  Id.  

Under Diagnostic Code 8522, a 10 percent evaluation 
contemplates moderate incomplete paralysis of the superficial 
peroneal nerve (musculocutaneous nerve).  A 20 percent rating 
contemplates severe incomplete paralysis of this nerve.  A 30 
percent disability rating, the highest rating assignable 
under this Diagnostic Code, contemplates complete paralysis 
of the superficial peroneal nerve with eversion of the foot 
weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8522 (2007).

While none of the aforementioned rating criteria fit exactly, 
the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case" 
and involves consideration of such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  In rating disability involving injury to 
the peripheral nerves and their residuals, attention is to be 
given to the site and character of injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120 (2007).

The veteran's representative has urged that the veteran's 
nerve disorder of the right foot warrants a 20 percent 
evaluation under Diagnostic Code 8525 or possibly even a 30 
percent evaluation, particularly with consideration of the 
extent of the veteran's pain.  The Board agrees with the 
assessment of the veteran's representative, as well as the 
original rating code assigned by the RO, that the criteria 
enumerated under Diagnostic Code 8525 is the most 
appropriate, as it encompasses nearly all of the veteran's 
symptomatology to include accounting for pain, limitation of 
motion, and neurological symptomatology.  

In contrast, the veteran's symptomatology of the nerve 
disorder of the right foot do not comport as nearly with the 
rating criteria used for code 8521.  For instance, the 
clinical evidence does not reveal any indications of the 
primary symptomatology discussed therein such as foot drop 
and slight droop of all toes, inability to dorsiflex the 
foot, or extension (dorsal flexion) of proximal phalanges of 
toes lost.  Code 8522 primarily is used to evaluate deficits 
in strength and eversion and again, such symptomatology does 
not best represent the veteran's primary symptomatology. 

The evidence reflects that, at least since November 2003, the 
nerve disorder of the right foot has been characterized by 
hyperpathic pain, paresthesia and dysesthesia.  Symptoms of 
swelling, heat, burning, redness and fatigability of the 
right foot have also been clinically documented.  Range of 
motion testing of the right foot has shown impairment in both 
dorsiflexion and plantar flexion motion, of about half of 
normal range of motion.  Statements from the veteran indicate 
that for several years he has experienced frequent and severe 
right foot pain, particularly on use, attributable to the 
nerve disorder.  The Board has deemed the veteran's 
statements to this effect as both competent and credible.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2007).  

In summary, since at least 2003, the veteran has exhibited 
definitive symptoms of neuritis described in 38 C.F.R. 
§ 4.123.  These symptoms have primarily included severe and 
constant pain, and sensory disturbance in the form tingling, 
burning and numbness in the area of the toes and right foot, 
comparable to a maximum evaluation for severe incomplete 
paralysis under code 8525.  With these considerations in 
mind, the Board believes that a 20 percent disability 
evaluation is warranted effective from July 24, 2002 under DC 
8625, as evaluated under code 8525, for neuritis of the 
tibial nerve.  This is the highest rating available for 
neuritis under code 8525.  38 C.F.R. § 4.123.  The veteran's 
lay reports of long-standing symptoms of pain and sensory 
disturbance have been considered by the Board in assigning 
both a higher initial disability rating and an effective date 
of July 2002, the original date of the service connection 
claim, for the award for increase.

The veteran is not shown to have complete paralysis of all 
muscles of the foot, an inability to flex the toes, or 
weakened adduction, at any time during the course of this 
appeal, as would be required under DC 8525 for a higher 
rating of 30 percent based on complete paralysis of the 
tibial nerve.  In this regard, while range of motion is 
limited in both plantar flexion and dorsiflexion, he does 
have at least half or greater of the normal ranges of motion 
in plantar flexion and dorsiflexion, as well as having both 
inside movement of the right foot to 20 degrees and outside 
movement to 30 degrees.  Moreover, when examined by VA in 
2003, strength of the right foot was described as normal and 
there was no indication of muscle wasting.  This evidence 
does not reflect that the veteran's sensory and motor 
deficits of the right foot meet, or more closely approximate, 
the criteria for complete paralysis of the posterior tibial 
nerve.

The Court has held that conditions are to be rated separately 
under unless they constitute the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  In this regard, the 
Board points out that the criteria for DC 8525 and 5284 
overlap as DC 5284 generally encompasses all disabilities 
related to the foot and DC 8525 compensates various symptoms 
of the foot which include neurological, orthopedic, and 
muscular disability of the foot, essentially all encompassing 
also.  Therefore, separate evaluations under these codes 
would not be warranted.

In addition, the veteran's representative has argued that a 
separate evaluation may be warranted based on pain on use.  
The Board notes that the Court has held that section 4.40 
does not require a separate rating for pain but rather 
provides guidance for determining ratings under diagnostic 
codes assessing musculoskeletal function.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  In evaluating 
musculoskeletal disabilities, the Board must assess 
functional impairment and determine the extent to which a 
service connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007).  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. § 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  

Even assuming that the considerations discussed under 
38 C.F.R. §§ 4.40, 4.45 and the Deluca case are applicable to 
the veteran's neurological disorder of the foot, a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  In this case, the provisions of 
38 C.F.R. § 4.123 addressing the factors used for rating 
neuritis, specifically provide for considerations of constant 
and excruciating pain, as well as sensory disturbances and 
manifestations of weakness, fatigability such as muscle 
atrophy and loss of reflexes.  The veteran's credible and 
competent accounts of constant and sometimes severe pain on 
use have assisted in supporting the assignment of a 20 
percent evaluation granted by the Board herein.  Accordingly, 
a separate or further increased evaluation for pain/pain on 
use is not warranted or even permissible, as this would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Board also points out that specific symptoms of 
hypersensitivity and pain in the area of the scar on the 
right foot have already been separately accounted for with 
maximum evaluation for a painful scar, evaluated under code 
7804.  

In summary, the veteran's symptomatology most closely 
approximates that of neuralgia described under 38 C.F.R. 
§ 4.123, as consistent with severe incomplete paralysis of 
the posterior tibial nerve, warranting the assignment for a 
20 percent disability evaluation, for the entirety of the 
appeal period (since July 2002) as evaluated under 38 C.F.R. 
§§ 4.124a, codes 8625-8525 (2007).  The appeal is granted to 
this extent.  


ORDER

A 20 percent disability evaluation for a nerve disorder of 
the right foot is granted effective from July 24, 2002.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


